J-S06044-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    ADELBERTO SULIT                            :
                                               :
                       Appellant               :      No. 2239 EDA 2021

             Appeal from the PCRA Order Entered October 25, 2021
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0002440-2015


BEFORE: KUNSELMAN, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY KING, J.:                                    FILED JUNE 3, 2022

        Appellant, Adelberto Sulit, appeals from the order entered in the

Philadelphia County Court of Common Pleas, which dismissed his first petition

filed under the Post Conviction Relief Act (“PCRA”).1 We affirm.

        The relevant facts and procedural history of this case are as follows. On

January 25, 2015, the Commonwealth charged Appellant with statutory sexual

assault and related offenses, including violations of protection from abuse

(“PFA”) orders, after a 14-year-old family member accused him of maintaining

a sexual relationship with her for nearly eight months. On March 22, 2017,

Appellant filed a motion to dismiss pursuant to Pa.R.Crim.P. 600. The court

conducted a Rule 600 hearing and denied the motion the same day. Appellant


____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
J-S06044-22


proceeded to a jury trial on March 23, 2017. On March 29, 2017, the jury

convicted Appellant of unlawful contact with a minor, statutory sexual assault,

corruption of minors, indecent assault, and contempt for a violation of a PFA

order. On August 23, 2017, the court sentenced Appellant to an aggregate

five to ten years of incarceration followed by ten years of probation.    This

Court affirmed Appellant’s judgment of sentence on June 25, 2020, and our

Supreme Court denied Appellant’s petition for allowance of appeal on

December 29, 2020.       See Commonwealth v. Sulit, 237 A.3d 1083

(Pa.Super. 2020) (unpublished memorandum), appeal denied, 243 A.3d 726

(Pa. 2020).

      On February 16, 2021, Appellant timely filed the instant PCRA petition

pro se. The court appointed counsel, who filed an amended petition on March

4, 2021. On September 23, 2021, the court gave notice of its intent to dismiss

the petition without a hearing per Pa.R.Crim.P. 907.        Appellant did not

respond, and the court denied PCRA relief on October 25, 2021. Appellant

filed a timely notice of appeal on October 27, 2021. The PCRA court did not

order Appellant to file a Pa.R.A.P. 1925(b) concise statement of errors, and

Appellant filed none.

      Appellant raises one issue on appeal:

         Did the PCRA court err in dismissing Appellant’s PCRA
         [p]etition without a hearing because trial and direct appeal
         counsel were ineffective for failing to properly present and
         failing to present the appropriate arguments that Appellant’s
         case should have been dismissed pursuant to … Rule 600?


                                     -2-
J-S06044-22


(Appellant’s Brief at 4).

      Our standard of review of the denial of a PCRA petition is limited to

examining whether the evidence of record supports the court’s determination

and whether its decision is free of legal error. Commonwealth v. Conway,

14 A.3d 101 (Pa.Super. 2011), appeal denied, 612 Pa. 687, 29 A.3d 795

(2011). This Court grants great deference to the findings of the PCRA court if

the record contains any support for those findings. Commonwealth v. Boyd,

923 A.2d 513 (Pa.Super. 2007), appeal denied, 593 Pa. 754, 932 A.2d 74

(2007). We give no such deference, however, to the court’s legal conclusions.

Commonwealth v. Ford, 44 A.3d 1190 (Pa.Super. 2012).                Further, a

petitioner is not entitled to a PCRA hearing as a matter of right; the PCRA

court can decline to hold a hearing if there is no genuine issue concerning any

material fact, the petitioner is not entitled to PCRA relief, and no purpose

would be served by any further proceedings. Commonwealth v. Wah, 42

A.3d 335 (Pa.Super. 2012).

      Appellant argues that both trial and direct appeal counsel were

ineffective for failing to appropriately present and argue that his case should

have been dismissed under Rule 600. Appellant claims the record shows that

the Commonwealth did not act diligently during the 150-day period between

October 24, 2016 and March 23, 2017. Specifically, Appellant asserts that the

court had granted the Commonwealth’s continuance request during this time-

frame, based on the assigned Assistant District Attorney being on a jury trial


                                     -3-
J-S06044-22


on another matter. Appellant insists the Commonwealth was not diligent in

requesting a continuance on this basis, and the 150-day period should be

attributable to the Commonwealth for purposes of Rule 600.              Appellant

concludes counsel were ineffective in failing to successfully litigate Appellant’s

Rule 600 claim, and this Court must grant appropriate relief. We disagree.

      Regarding claims of the ineffective assistance of counsel:

         Counsel is presumed effective, and an appellant has the
         burden of proving otherwise. In order for Appellant to
         prevail on a claim of ineffective assistance of counsel, he
         must show, by a preponderance of the evidence, ineffective
         assistance of counsel which so undermined the truth-
         determining process that no reliable adjudication of guilt or
         innocence could have taken place.

         To prevail on his ineffectiveness claims, Appellant must
         plead and prove by a preponderance of the evidence that:
         (1) the underlying legal claim has arguable merit; (2)
         counsel had no reasonable basis for his action or inaction;
         and (3) Appellant suffered prejudice because of counsel’s
         action or inaction.

Commonwealth v. Wiggins, 248 A.3d 1285, 1288 (Pa.Super. 2021), appeal

denied, ___ Pa. ___, 263 A.3d 546 (2021) (citation omitted).

         In evaluating Rule [600] issues, our standard of review of a
         trial court’s decision is whether the trial court abused its
         discretion. Judicial discretion requires action in conformity
         with law, upon facts and circumstances judicially before the
         court, after hearing and due consideration. An abuse of
         discretion is not merely an error of judgment, but if in
         reaching a conclusion the law is overridden or misapplied or
         the judgment exercised is manifestly unreasonable, or the
         result of partiality, prejudice, bias, or ill will, as shown by
         the evidence or the record, discretion is abused.

Commonwealth v. Leaner, 202 A.3d 749, 765-66 (Pa.Super. 2019), appeal


                                      -4-
J-S06044-22


denied, 654 Pa. 508, 216 A.3d 226 (2019) (citation omitted).

      Rule 600 sets forth the speedy trial requirements and provides, in

pertinent part:

         Rule 600. Prompt Trial

         (A)      Commencement of Trial; Time for Trial

                                   *    *    *

         (2) Trial shall commence within the following time periods.

            (a) Trial in a court case in which a written complaint
            is filed against the defendant shall commence within
            365 days from the date on which the complaint is filed.

                                   *    *    *

         (C) Computation of Time

         (1) For purposes of paragraph (A), periods of delay at any
         stage of the proceedings caused by the Commonwealth
         when the Commonwealth has failed to exercise due
         diligence shall be included in the computation of the time
         within which trial must commence. Any other periods of
         delay shall be excluded from the computation.

                                   *    *    *

         (3)(a) When a judge or issuing authority grants or denies a
         continuance:

            (i) the issuing authority shall record the identity of the
            party requesting the continuance and the reasons for
            granting or denying the continuance; and

            (ii) the judge shall record the identity of the party
            requesting the continuance and the reasons for
            granting or denying the continuance. The judge also
            shall record to which party the period of delay caused
            by the continuance shall be attributed, and whether
            the time will be included in or excluded from the

                                       -5-
J-S06044-22


              computation of the time within which trial must
              commence in accordance with this rule.

            (b) The determination of the judge or issuing authority is
            subject to review as provided in paragraph (D)(3).

Pa.R.Crim.P. 600(A)(2)(a), (C)(1), (3)(a)-(b).

       “Rule 600 generally requires the Commonwealth to bring a defendant

on bail to trial within 365 days of the date the complaint was filed.”

Commonwealth v. Hunt, 858 A.2d 1234, 1240 (Pa.Super. 2004) (en banc).

A defendant on bail after 365 days, but before trial, may apply to the court

for an order dismissing the charges with prejudice. Id. at 1240-41.

       “Rule 600 requires either the tendering of a plea deal or a case to be

called to trial within 365 days from the date on which the criminal complaint

was filed.” Wiggins, supra at 1288 (citing Pa.R.Crim.P. 600(A)(2)(a)). This

date, 365 days after the complaint is filed, is known as the “mechanical run

date.” Id. “If the trial court determines that the Commonwealth violated Rule

600,   it    shall   dismiss   the   charges   and   discharge   the   defendant.”

Commonwealth v. Harth, ___ Pa. ___, ___, 252 A.3d 600, 615 (2021)

(citation omitted).

       In evaluating Rule 600 issues, our Supreme Court has stated:

            [T]he Rule 600 run date may be adjusted pursuant to the
            computational directives set forth in Subsection (C) of the
            Rule. For purposes of the Rule 600 computation, “periods
            of delay at any stage of the proceedings caused by the
            Commonwealth when the Commonwealth has failed to
            exercise due diligence shall be included in the computation
            of the time within which trial must commence.”
            [Pa.R.Crim.P.] 600(C)(1). “Any other periods of delay,”

                                        -6-
J-S06044-22


        including those caused by the defendant, “shall be excluded
        from the computation.” Id.

Commonwealth v. Barbour, 647 Pa. 394, 399, 189 A.3d 944, 947 (2018).

In other words, when analyzing whether a Rule 600 violation has occurred,

we   exclude   all   periods   of   delay,   except   those   attributable   to   the

Commonwealth where it has failed to act diligently, from the applicable date

to decide whether the defendant has been brought to trial within the Rule 600

time limitations. See id.

        [I]n ruling on a defendant’s Rule 600 motion to dismiss, a
        trial court must first determine whether the Commonwealth
        has met its obligation to act with due diligence throughout
        the life of the case; if the Commonwealth meets its burden
        of proving due diligence, only then may the trial court rely
        upon its own congested calendar or other scheduling
        problems as justification for denying the defendant’s
        motion.

Harth, supra at ___, 252 A.3d at 618.

     Instantly, the Commonwealth charged Appellant on January 25, 2015;

thus, the mechanical run date was January 25, 2016. Appellant’s trial did not

commence until March 23, 2017, 788 days later. Appellant’s trial counsel filed

a motion to dismiss under Rule 600 on March 22, 2017. The court heard

argument from the parties concerning the various periods of delay and found

that the Commonwealth was duly diligent throughout the life of this case.

(N.T. Hearing, 3/22/17, at 4-7). Thereafter, it denied the motion to dismiss.

     In its opinion, the PCRA court explains that the only period of delay that

Appellant attributes to the Commonwealth’s lack of diligence is the 150-day


                                        -7-
J-S06044-22


period between October 24, 2016 and March 23, 2017. The PCRA court found

that although the Commonwealth requested a continuance on October 24,

2016, it was ready to proceed to trial nine days later, on November 2, 2016.

The case was then listed for trial on March 21, 2017, which was the earliest

date available in the court’s calendar.   Appellant then requested additional

time to procure an interpreter for trial, resulting in a two-day delay

attributable to Appellant.     Consequently, the record shows that the

Commonwealth was responsible for only nine days of delay during the

challenged 150-day period; Appellant was responsible for two days of delay

during that period, and the remaining 139 days were attributable to judicial

delay. (See PCRA Court Opinion, 11/1/21, at 8-9). Therefore, the PCRA court

decided there was no merit to Appellant’s claim of ineffectiveness based on

Rule 600. (See id. at 7-9).

     Our review of the record supports the PCRA court’s conclusion that

because there was no merit to Appellant’s Rule 600 issue, Appellant has not

met his burden of establishing that either trial or appellate counsel were

ineffective. See Harth, supra; Wiggins, supra. Accordingly, we affirm.

     Order affirmed.




                                    -8-
J-S06044-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/3/2022




                          -9-